*346{¶ 1} The judgment of the court of appeals is reversed on the authority of Corban v. Chesapeake Exploration, L.L.C., 149 Ohio St.3d 512, 2016-Ohio-5796, 76 N.E.3d 1089.
O’Connor, C.J., and O’Donnell, Lanzinger, Kennedy, -and French, JJ., concur.
Pfeifer and O’Neill, JJ., dissent.
Yoss Law Office and Ryan M. Regel, urging affirmance for amici curiae David R. Stanley and Carolyn T. Stanley.
Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, and Samuel C. Peterson, Deputy Solicitor, urging affirmance for amicus curiae state of Ohio.